Citation Nr: 1207094	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-41 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right inguinal hernia.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1976 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above-referenced claim.  

In April 2011, the Veteran testified before the undersigned Acting Veterans Law Judge during a video-conference hearing.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required with respect to the Veteran's claim.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Having reviewed the medical evidence currently of record, it is unclear as to whether all of the medical records relevant to the Veteran's increased rating claim have been associated with the claims file.  In this regard, a review of the medical evidence of record shows that only VA treatment records from the Tennessee Valley Healthcare System dated through April 2005 are currently associated with the claims file; however, the Veteran indicated in his September 2010 substantive appeal and April 2011 hearing that he was currently receiving VA treatment for his disability and no records dated during the appeal period are contained in the claims file.  Thus, it appears that additional records relevant to the Veteran's claim remain outstanding.  Accordingly, these records shall be obtained on remand.

Moreover, the Board finds that the record is void of a contemporaneous assessment of the severity of the Veteran's right inguinal hernia.  In this regard, his hernia disability was most recently assessed during an October 2009 VA examination; however, this examination does not take into account any relevant evidence that may be contained within the potentially outstanding medical records.  In light of the outstanding medical records, the Board also finds that, after associating his VA treatment records with the claims folder, the Veteran must be afforded a contemporaneous VA examination to assess the current severity of his service-connected right inguinal hernia disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (providing that an adequate VA medical examination must consider the Veteran's pertinent medical history).

In this regard, the Board highlights the Veteran's claim that his symptoms have worsened in severity since the most recent VA examination of October 2009.  In his December 2009 Notice of Disagreement, he reported experiencing increased neurological symptoms in his right leg due to his right inguinal hernia and indicated that his symptoms had increased in severity due to standing and lifting.  Given his reported symptomatology, the new examination should address whether there is a separate neurological component associated with his service-connected disability.  

The Veteran has further argued that he is entitled to an extra-schedular evaluation for his right inguinal hernia.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Therefore, upon readjudication, the agency of original jurisdiction should also consider whether an extra-schedular evaluation is warranted for the Veteran's right inguinal hernia.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Tennessee Valley Healthcare System dated from April 2008 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his right inguinal hernia disability.  The claims folder and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the requested VA examination.  All indicated tests and studies (including neurological testing, if appropriate) should be performed, and all findings should be set forth in detail.

The examiner's findings should note all of the present symptoms and manifestations attributable to the Veteran's service-connected disability.  Specifically, the examiner must address whether the hernia is:  (a) recurrent or irremediable; (b) small or large, (c) readily reducible or not readily reducible; (d) or well supported by truss or belt, or not well supported by truss or belt. With respect to additional symptoms, the examiner should identify the nature and severity of any and all neurological impairment or other symptom(s) attributable to the Veteran's right inguinal hernia.  The examiner should also describe the impact that such disability has on the Veteran's daily life and employment.

All findings shall be reported in detail.  The rationale for any opinions expressed shall be provided in the examination report.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating claim should be readjudicated based on the entirety of the evidence.  In readjudicating such claim, consideration should be given as to whether the Veteran is entitled to an extra-schedular rating.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


